DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of March 1, 2021, in response to the Office Action of October 30, 2020, are acknowledged.

Response to Arguments
	Applicant has amended the claims to require tapentadol as the only active analgesic ingredient administered as part of the method.  This argument is moot in view of the prior art set forth below.
	Applicant argues that tapentadol unexpectedly alleviates depression in subjects.  
	The examiner notes that the instant claims are not directed to a subject that has depression and the instant Specification does not provide support for treating a subject with depression.  As such, these results, even if unexpected, are not commensurate in scope with the claims.
	The examiner applies more appropriate prior art, below.  However, it is not clear that administration of a known pain reliever would be non-obvious to treat any condition known to be characterized or associated with pain.  Merely because prior art, such as Sesha, teaches a better way to treat pain with tapentadol, this does not mean that treatment with tapentadol as monotherapy is non-obvious in light thereof.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 12, 13, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(e)/103(a) as being anticipated by, and alternatively, obvious under  Franklin et al., (US2010/0227921) (provisional filed March 3, 2009).
	Franklin teaches prodrugs of tapentadol for improving bioavailability and pharmacokinetics of tapentadol. See par. 2.  More specifically, Franklin reduces adverse events, including gastrointestinal adverse events typically associated with tapentadol and can relieve pain.  The pain to be treated in pain that is associated with arthritis, osteoarthritis or rheumatoid arthritis. See par. 20.  Tapentadol encompasses enantiomers, mixtures, and racemates of those enantiomers. See par. 59.  The invention can be a single enantiomer or Chronic pain is contemplated for treatment. See par. 90, e.g.  Example 4 shows administration of 1 mg/kg tapentadol for administration. See par. 158.  Further, Example 7 administers 1 mg/kg orally and 0.5 mg/kg intravenously to monkeys. See par. 174.
	While a prodrug of the claimed agent is taught to be administered to the claimed subject population at the claimed dosage.  Tapentadol is the only analgesic administered to a subject and the method taught by Franklin comprises administration of tapentadol.
	Alternatively, it would be obvious to administer tapentadol by itself because Franklin teaches it as the sole active agent wherein the bioavailability is enhanced and known adverse events are decreased when administered in the form a prodrug with a second non-analgesic agent.  As such, there is a reasonable and predictable expectation of success in treating pain associated with arthritis by administering tapentadol as a sole active analgesic agent.
	As such, claims 1, 12, 13, 18, and 19 are anticipated by the prior art.

(Maintained) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 13, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,618,177. 

As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628